Citation Nr: 0821529	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for a duodenal ulcer. 

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right first toe. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to May 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensable ratings for hemorrhoids, a duodenal ulcer, and 
residuals of a fracture of the right first toe; and that 
denied a petition to reopen a final disallowed claim for 
service connection for hyperthyroidism. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 


FINDINGS OF FACT

1.  The veteran has one large external hemorrhoid that is not 
thrombotic or irreducible.  The disorder is no more than 
moderate: while it requires the use of surface medication, a 
stool softener, and the avoidance of certain food, the 
objective medical evidence of record shows that the 
hemorrhoid condition does not involve bleeding, leakage, 
anemia, or fissures.   

2.  The veteran's duodenal ulcer is inactive.  The veteran 
does not experience any nausea, vomiting, diarrhea, 
constipation, abdominal pain, or weight loss or gain, and has 
no prescribed dietary restrictions.  He regularly uses 
antacid medication.

3.  The veteran experiences right first toe pain and 
stiffness, with flare-up pain three or four times per year 
lasting up to a week and caused by prolonged standing, 
walking or climbing.  There is some tenderness and swelling 
of the right first toe and 50 percent range of active and 
passive motion, not additionally limited by fatigue, 
weakness, or repetition.  Motor strength is three on a scale 
of one to five. The veteran has difficulty standing on 
tiptoe.  

4.  In January 2004, the RO denied service connection for 
hyperthyroidism because the disease did not manifest in 
service and because there was no evidence of measured 
exposure to radiation in service or evidence showing a 
thyroid condition was incurred in service.  The veteran did 
not express timely disagreement within one year and the 
decision became final. 

5.  Evidence received since January 2004, although new, is 
not material because it is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hyperthyroidism.    


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2007).  

2.  The criteria for a compensable rating for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2007).

3.  The criteria for a 10 percent rating, but not higher, for 
residuals of a fracture of the right first toe have been met 
for the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2007).  

4.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
hyperthyroidism.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, VA must notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In the context of petitions to reopen a final disallowed 
claim, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In correspondence in June 2005, the RO provided notice that 
met these requirements with respect to the veteran's petition 
to reopen the claim for service connection for 
hyperthyroidism.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The letter also explained the reason for the 
previous denial of service connection for hyperthyroidism and 
the requirements for new and material evidence to 
substantiate the elements of the claim. 

While the letter informed the veteran of the types of 
evidence that would be considered to show an increase in 
disability and that he could provide a statement of the 
impact of the increased severity of his disability, the 
particular criteria applicable to his case were not provided.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication. To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

In this case, the Board finds that the presumption of 
prejudice is rebutted with respect to any notice error(s) 
with regard to the increased rating claims.  The veteran was 
provided the rating criteria in the July 2006 Statement of 
the Case (SOC).  Based on the notice letter provided to the 
veteran and the information provided in the SOC, the Board 
finds that a reasonable person could be expected to 
understand what information or evidence was required for 
increased ratings to be granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Air Force electrician including 
service at McGuire Air Force Base, New Jersey, in June 1960.  
He contends that his service connected disabilities are more 
severe than are contemplated in noncompensable ratings.  He 
also contends that his thyroid disability was the result of 
radiation exposure in service. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Hemorrhoids

Internal or external hemorrhoids warrant a noncompensable 
rating if the symptoms are mild or moderate.  A 10 percent 
rating is warranted if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  There is no higher rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

In September 2005, a VA examiner noted the veteran's report 
of the regular use of medication, stool softener, and sitz 
baths to treat his hemorrhoids.  He denied any 
gastrointestinal discomfort and any prior hemorrhoid surgery.  
The examiner noted a large external hemorrhoid that was not 
bleeding and no evidence of fecal leakage or involuntary 
bowel movements.  Sphincter tone was good with no anemia or 
fissures.  

In March 2007, a VA examiner noted a review of the claims 
file and the 2005 examination.  He noted that the veteran's 
hemorrhoid symptoms remained the same as in the earlier 
examination except that during a Valsalva maneuver, the skin 
tag protruded further but without mucosa.  He noted no fecal 
leakage and concluded that the hemorrhoids were asymptomatic.  

VA outpatient treatment records from March 2007 through April 
2008 showed that the veteran continued to be prescribed 
surface ointment for the treatment of hemorrhoids.  However, 
there were no veteran reports or clinical observations of any 
troublesome symptoms such as bleeding, discomfort, or 
leakage.  In a March 2008 hearing, the veteran stated that he 
received all medical care for hemorrhoids from a VA clinic 
and that he regularly used surface ointments and medication 
to avoid constipation.  He stated that the only affect of the 
hemorrhoids on his daily life was his selection of proper 
foods.  

The Board concludes that a compensable rating for hemorrhoids 
is not warranted at any time during the period covered by 
this appeal.  Although one examiner noted that the veteran 
had a large external hemorrhoid, there was no evidence that 
the hemorrhoid was thrombotic or irreducible.  The weight of 
medical evidence showed that the veteran's symptoms are best 
described as moderate.  He regularly used medication but 
experienced no impact on his daily activities except the 
selection of appropriate foods.  A higher rating is not 
warranted because examiners noted no bleeding, leakage, 
anemia, or fissures, and because the most recent examiner 
indicated that the hemorrhoid was asymptomatic.   

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duodenal Ulcer

A 10 percent rating is warranted for mild ulcer disease with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 40 percent rating is assigned for 
moderately severe ulcer disease manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Higher ratings are warranted for more severe 
symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7305.

In September 2005, a VA examiner noted that the veteran 
denied any nausea, vomiting, diarrhea, constipation, 
abdominal pain, or weight loss or gain but that he regularly 
used antacid medication.  The examiner noted that the 
veteran's ulcer was inactive.  In March 2007, a VA examiner 
noted a review of the claims file and that the veteran had 
not undergone any gastrointestinal surgery.  He stated that 
the peptic ulcer disease was decidedly inactive.  VA 
outpatient treatment records from March 2007 to April 2008 
showed continued use of over-the-counter antacid medication 
but no symptoms of indigestion, nausea, or reflux. 

In a March 2008 Board hearing, the veteran stated that he was 
not on a restricted diet for his ulcer and that his symptoms 
had not become more severe.  He stated that the disorder 
occasionally diminished his appetite.  

The Board concludes that a compensable rating for a duodenal 
ulcer is not warranted at any time during the period covered 
by this appeal because the evidence does not show that the 
veteran has recurring symptoms of nausea, indigestion, or 
reflux.  The veteran's disorder is controlled by medication, 
and examiners noted that the ulcer is not active.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 8 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Fracture of the Right First Toe

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Residuals of a foot injury warrant a 10 percent rating if the 
disability is moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a., Diagnostic Code 5284.  

Service medical records showed that the veteran sustained a 
comminuted fracture of a right toe in February 1958.  A 
splint was provided, and there is no record of any subsequent 
treatment or surgery.  Residuals of the injury were not noted 
by the veteran or a military physician on an April 1966 
discharge physical examination.  

In September 2005, a VA examiner noted the history of the 
injury and the veteran's reports of right first toe pain and 
stiffness, with flare-up pain three or four times per year 
lasting up to a week and caused by prolonged standing, 
walking or climbing.  During a flare-up, the veteran reported 
that he was unable to walk.  The veteran did not use a cane, 
walker, or orthotics.  The veteran reported that he was able 
to perform part-time work as an electrician; however, he did 
not indicate that his toe pain was the reason that he did not 
work full time.  The examiner noted that the veteran 
displayed a slow anatalgic gait due to his toe pain.  There 
was swelling and tenderness along the first metatarsal area 
with a bunion.  The examiner noted a 
50 percent range of active and passive motion of the toe, not 
additionally limited by fatigue, weakness, or repetition.  
There was motor strength of three on a scale of one to five.  
There were no unusual calluses, skin breakdown, or shoe wear.  
The veteran could squat and stand on his toes.  Range of 
motion of the right ankle and X-ray of the right foot were 
normal. 

In March 2007, a VA examiner noted a review of the claims 
file and that the residuals of a right toe fracture remained 
unchanged except that the veteran was unable to stand on his 
tiptoes on the right foot.  VA outpatient treatment records 
from March 2007 through April 2008 showed a notation of a 
fractured right ankle in service but no complaints of any 
ankle or toe symptoms or difficulties with mobility and no 
clinical observations of toe swelling, tenderness, or 
problems with gait or immobility.  There were no additional 
X-rays or recommendations for support devices or orthotics.  
In a March 2008 Board hearing, the veteran stated that he 
used medication for foot pain and that occasionally he lost a 
sense of feeling in his toe.

The Board concludes that a 10 percent rating for residuals of 
a fracture of the right first toe is warranted for the entire 
period of time covered by this appeal because the competent 
medical evidence shows that the veteran's symptoms more 
nearly approximate moderate disability.  Examiners noted some 
limitation of motion of the toe and most recently the 
inability to stand on tiptoe.  Moreover, he was found to have 
an antalgic gait due to toe pain, as well as swelling and 
tenderness.  

However, the preponderance of the evidence is against finding 
that a rating in excess of 10 percent is warranted.  Given 
the slight findings of impairment and the absence of evidence 
to support a 20 percent rating for moderately severe 
disability, the Board finds that a rating in excess of 10 
percent is not warranted pursuant to the provisions of 
Diagnostic Code 5284.

Hyperthyroidism

Service medical records are silent for any symptoms, 
diagnosis, or treatment of hyperthyroidism in service.  
Service personnel and medical records showed that the veteran 
was a facilities electrician and was assigned to a unit at 
McGuire Air Force Base, New Jersey, in June 1960 when a fire 
occurred in an air defense missile launcher that released 
radioactive contamination from the nuclear warhead.  The 
records do not show that the veteran was enrolled in the Air 
Force personnel monitoring program associated with duties 
involving nuclear weapons or that he was monitored for 
occupational radiation exposure.  

In December 1994, and January 1995, the veteran received oral 
sodium iodide therapy for hyperthyroidism.  There are no 
clinical records in the file to show the initial onset of 
symptoms, date of first diagnosis, or opinion on the etiology 
of the disease.  

In May 2003, the veteran stated that at the time of the fire, 
he was restricted to the base and placed on a detail that 
moved paint from one shop to another on the base.  The 
veteran stated that he had worn a radiation dosimeter and 
that the paint was used to cover the radioactive 
contamination.  It is not clear whether the veteran 
participated in the application of the paint.  In January 
2004, the RO denied service connection for hyperthyroidism 
because the disease did not manifest in service, there was no 
evidence of actual exposure to radiation in service, and 
because the evidence did not show that the current condition 
was incurred in service.  The veteran did not express timely 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The veteran's petition to reopen the claim was received in 
June 2005.  The veteran submitted in connection with his 
claim a duplicate copy of the December 1994 and January 1995 
sodium iodide therapy for hyperthyroidism.  Other evidence 
received since January 2004 included VA outpatient treatment 
records through April 2008.  Some of the records contain a 
"problem list" that showed that the veteran received 
treatment in the past for hyperthyroidism.  None of the 
records contain any current symptoms, clinical observations, 
or on-going treatment related to the disease or comments that 
address the etiology of the disease diagnosed in 1994.   The 
veteran also provided testimony at a March 2008 hearing in 
which he repeated his description of his activities in 
service related to the 1960 fire involving a nuclear weapon.  
He stated that his wife became ill at that time but did not 
discuss the nature of her illness or treatment.  

The Board concludes that evidence received since January 
2004, although new, is not material because it is cumulative 
and does not relate to a possible relationship of his disease 
to any aspect of service, the unestablished fact necessary to 
substantiate the claim.  Although the record showed that the 
veteran was present for duty on the base at the time of the 
fire, the new evidence does not show that the veteran 
received any radiation or toxic chemical exposure.  The Board 
notes that hyperthyroidism is not a radiogenic disease for 
which a dose estimate is required.  See 38 C.F.R. §§ 3.311.  
The veteran's hyperthyroidism is also not among those 
diseases for which a presumption of service connection for 
radiation-exposed veterans is available.  See 38 C.F.R. 
§ 3.309 (d).  The new evidence also does not address the 
onset or origins of the disease or even indicate that the 
veteran continues to have a current disability following 
treatment in 1994-95.  

As no new and material evidence has been received, the Board 
does not have jurisdiction and the claim for service 
connection for hyperthyroidism is not reopened.  38 U.S.C.A. 
§ 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Circ 1996); Butler v. Brown, 9 Vet. App. 167, 
171(1996). 



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for hemorrhoids is denied. 

A compensable rating for a duodenal ulcer is denied. 
						
A 10 percent rating, but no higher, for residuals of a 
fracture of the right first toe is granted for the entire 
period of time covered by this appeal, subject to the law and 
regulations governing the award of monetary benefits. 

The petition to reopen a final disallowed claim for service 
connection for hyperthyroidism is denied. 


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


